Name: Commission Regulation (EEC) No 3455/89 of 16 November 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 11 . 89 Official Journal of the European Communities No L 333/37 COMMISSION REGULATION (EEC) No 3455/89 of 16 November 1989 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3215/89 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed 0, as last amended by Regulation (EEC) No 2216/88 0, and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3010/89 0, as last amended by Regulation (EEC) No 3350/89 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3010/89 to the infor ­ Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (') are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (l0) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III . Article 2 This Regulation shall enter into force on 17 November 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No 172, 30, 9 . 1966, p. 3025/66. (2) OJ No L 280, 29. 9 . 1989, p. 2. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 312, 27. 10 . 1989, p, 20 . Is) OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 197, 26 . 7. 1988 , p. 10 . o OJ No L 288, 6 . 10 . 1989, p. 17. (8) OJ No L 323, 8 . 11 . 1989, p. 19. O OJ No L 266, 28. 9 . 1983, p. 1 . ( » °) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p . 18 . No L 333/38 Official Journal of the European Communities 17. 11 . 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU):  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 21,856 21,927 21,893 22,537 22,819 23,097 2. Final aids : 1 I l I (a) Seed harvested and processed in : l  Federal Republic of Germany (DM) 51,93 52,10 52,03 53,57 54,23 55,08  Netherlands (Fl) 57,65 57,84 57,75 59,46 60,20 61,15  BLEU (Bfrs/Lfrs) 1 055,36 1 058,79 1 057,15 1 088,24 1 101,86 1 115,28  France (FF) 165,73 166,25 165,95 170,97 173,14 175,29  Denmark (Dkr) 195,18 195,81 195,51 201,26 203,78 206,26  Ireland ( £ Irl) 18,446 18,503 18,470 19,028 19,271 19,452  United Kingdom ( £) 13,753 13,786 13,726 14,184 14,386 14,501  Italy (Lit) 36 055 36169 36 103 37193 37 666 37 997  Greece (Dr) 3 464,57 3 457,30 3 405,84 3 501,47 3 553,39 3 525,64 (b) Seed harvested in Spain and processed :  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 094,71 3 106,44 3 096,62 3 185,45 3 228,40 3 247,23 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 310,44 4 315,49 4 291,49 4 395,69 4 442,62 4 440,92 17. 11 . 89 Official Journal of the European Communities No L 333/39 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 11 12 1 2 3 4 1 . Gross aids (ECU) : I I  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 24,356 24,427 24,393 25,037 25,319 25,597 2. Final aids : l \ l (a) Seed harvested and processed in : I I  Federal Republic of Germany (DM) 57,83 58,00 57,93 59,47 60,14 60,98  Netherlands (Fl) 64,25 64,43 64,35 66,05 66,79 67,74  BLEU (Bfrs/Lfrs) 1 176,08 1 179,50 1 177,86 1 208,96 1 222,58 1 236,00  France (FF) 184,97 185,49 185,19 190,21 192,39 194,53  Denmark (Dkr) 217,50 218,13 217,83 223,58 226,10 228,58  Ireland ( £ Irl) 20,587 20,645 20,612 21,170 21,412 21,594  United Kingdom ( £) 15,506 15,540 15,479 15,938 16,140 16,255  Italy (Lit) 40 238 40 351 40 286 41 376 41 849 42 179  Greece (Dr) 3 913,04 3 905,77 3 854,30 3 949,94 4 001,85 3 974,11 (b) Seed harvested in Spain and processed : I I  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 476,95 3 488,68 3 478,86 3 567,69 3 610,64 3 629,47 (c) Seed harvested in Portugal and processed : I I  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 4 790,45 4 795,49 4 771,49 4 875,70 4 922,62 4 920,93 No L 333/40 Official Journal of the European Communities 17. 11 . 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU) : I I \  Spain 6,890 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 30,504 30,618 30,791 31,533 31,864 2. Final aids : l l Il (a) Seed harvested and processed in (') : l l  Federal Republic of Germany (DM) 72,37 72,64 73,05 74,83 75,61  Netherlands (Fl) 80,46 80,77 81,22 83,19 84,06  BLEU (Bfrs/Lfrs) 1 472,94 1 478,45 1 486,80 1 522,63 1 538,61  France (FF) 232,13 232^9 234,30 240,08 242,64  Denmark (Dkr) 272,40 273,42 274,97 281,59 284,55  Ireland ( £ Irl) 25,836 25,931 26,077 26,721 27,005  United Kingdom ( £) 19,714 19,777 19,877 20,408 20,644  Italy (Lit) 50 490 50 675 50 961 52 216 52 771  Greece (Dr) 4 985,72 4 985,08 4 973,33 5 086,43 5 147,23 (b) Seed harvested in Spain and processed : I I I  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 3 725,25 3 743,56 3 764,04 3 866,93 3 917,36 (c) Seed harvested in Portugal and processed : I I I ||  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 544,40 6 556,44 6 571,72 6 696,17 6 752,41  in another Member State (Esc) 6 378,08 6 389,82 6 404,71 6 526,00 6 580,81 3. Compensatory aids : Il  in Spain (Pta) 3 677,46 3 695,77 3 716,25 3 819,14 3 869,57 4. Special aid : IlIl\\\  in Portugal (Esc) 6 378,08 6 389,82 6 404,71 6 526,00 6 580,81 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM 2,056390 2,052310 2,048310 2,044580 2,044580 2,034270 Fl 2,319930 2,316040 2,311970 2,307950 2,307950 2,296300 Bfrs/Lfrs 43,100800 43,077600 43,035300 43,008700 43,008700 42,908600 FF 6,969980 6,968080 6,965500 6,964280 6,964280 6,961720 Dkr 7,975920 7,988290 7,997000 8,004760 8,004760 8,012370 £Irl 0,772950 0,773359 0,774434 0,775601 0,775601 0,779990 £ 0,701282 0,703350 0,705374 0,707336 0,707336 0,712467 Lit 1 502,09 1 504,33 1 507,10 1 509,24 1 509,24 1 517,06 Dr 183,73300 185,59700 187,88000 189,90500 189,90500 194,85600 Esc 175,77100 176,24500 177,10200 1 77,92700 177,92700 180,63200 Pta 129,69100 130,16800 130,63900 131,03200 131,03200 132,23500